Matter of Dallas C. v Katrina J. (2014 NY Slip Op 06856)
Matter of Dallas C. v Katrina J.
2014 NY Slip Op 06856
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Gonzalez, P.J., Saxe, DeGrasse, Richter, Clark, JJ.


13162

[*1] In re Dallas C., Petitioner-Appellant, —
vKatrina J., Respondent-Respondent.
Dora M. Lassinger, East Rockaway, for appellant.
Appeal from order, Family Court, New York County (Douglas E. Hoffman, J.) entered on or about March 16, 2012, which, to the extent appealed from as limited by the brief, denied petitioner's objections to an order of the Support Magistrate, dated November 29, 2011, declining to make downward modification of support payments retroactive, unanimously dismissed, without costs.
Petitioner's objections, which were denied by the court on the ground that he failed to file proof of service of a copy of the objections on respondent mother, are not reviewable on appeal (see Family Court Act § 439(e). Failure to file proof of service of a copy of the objections on respondent, a condition precedent to filing timely written objections to the Support Magistrate's order, is a failure to exhaust the Family Court procedure for review of the objections. Accordingly, the Family Court lacked jurisdiction to consider the merits of the objections and
petitioner waived his right to appellate review (see Hamilton v Hamilton, 112 AD3d 715, 716 [2d Dept 2013]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK